DETAILED ACTION
Preliminary amendment received on May 6, 2022 has been acknowledged. Claim 1 has been amended and entered. Therefore, claim 1 is pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 1 contains allowable subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10, 157,434. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with providing a licensing service to an online music provider.
For example:
Claim 1 of the instant claims recite a step of integrating a first CLM into a CLM database provides an incorporated first CLM comprising on or more primary identifiers and/or one or more extended identifiers, without normalizing the CLM to a canonical format, attaching a client identifier to the normalized first CLM when the firs CLM does not include the client identifier and integrating the normalized first CLM with the client identifier into a CLM database wherein the incorporated first CLM comprises one or more primary identifier and/or one or more extended identifier.
Claim 1 of the issued patent recites a method for providing a licensing service to an online music service provider, having a series of steps that includes integrating a client label metadata into a database by normalizing the CLM to a canonical format, attaching a client identifier to the normalized first CLM when the firs CLM does not include the client identifier and integrating the normalized first CLM with the client identifier into a CLM database wherein the incorporated first CLM comprises one or more primary identifier and/or one or more extended identifier.
It would have been obvious to one having ordinary skill before the effective filing date, to modify the method recited in claim 1 of the instant application to include the ability to normalize the CLM to a canonical format, attaching a client identifier to the normalized first CLM when the firs CLM does not include the client identifier and integrating the normalized first CLM with the client identifier into a CLM database wherein the incorporated first CLM comprises one or more primary identifier and/or one or more extended identifier as taught by the issued patent to improve the system in order to provide licensing of music.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter with substantially similar claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Donnell et al. World Intellectual Property Organization Publication WO 2005/124642 discusses user software for facilitating copyright licensing and compliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687